﻿In addressing this international forum, I take pleasure in congratulating you. Sir, in the name of the State of Qatar, on your election to the presidency of the General Assembly at its current session, which we are confident will be a successful one. Your election was a sign of appreciation of your vast experience and proved competence. We are sure that you will put all these qualities at the service of the Assembly's forty-second session.
I should like also to express appreciation and thanks to your predecessor for the ability and competence with which he conducted the last session's work.
Our highest commendation is also due to Mr. Javier Perez de Cuellar, Secretary-General of the United Nations, for his efforts and effective good offices in asserting the United Nations role in the preservation of international peace and security. In particular, we welcome his efforts in bringing conflicts to an end and eliminating the spectre of war. We commend his report to this session on the work of the Organization and affirm our support for its content.
We, the Members of the United Nations, owe the Organization our allegiance and support in view of its services for the welfare and development of the international community and its consistent efforts to ensure the preservation of international peace, security and stability. Each of us should therefore uphold the Organization's role, strictly observe its Charter and respect and carry out its resolutions and recommendations. It is from this perspective that we should all proceed in our co-operative relationships with other States, regionally and at the global level. 
It is therefore with great regret that we note the non-compliance of some States Members of the Organization with the resolutions it adopts. We similarly regret the Organization's inability to require from these few States compliance with its resolutions. This state of affairs casts a pall of impotence over the Organization with regard to certain chronic international problems. It also adversely affects its credibility and the standing of its resolutions in the eyes of the world public.
This critical view does not, however, detract from our appreciation of the efforts deployed so tirelessly by the Organization and the Secretary-General in the cause of international peace, security and stability.
The Palestinian question remains the living example of disregard of United Nations resolutions in defiance of the political will of the world community. Ever since the displacement of the people of Palestine and the usurpation of their homeland, the Zionist racist entity has remained to this day unrivalled in its contemptuous disregard and arrogant defiance of United Nations resolutions. The actions of this racist entity are all contrary to international legality and to United Nations resolutions. Its behaviour is based on terrorism, hegemony and expansionism. In all this the hallmark of its actions has been utter disregard of international legality and deviation from humane and civilized conduct, relying on its military machine to inflict material and moral destruction.
The Palestinian question remains the core of the Middle East problem. All other conflicts and problems in the region are by-products of that basic problem, which is, indeed, a problem for the whole world.
We are quite certain that this sensitive region will not know stability and tranquillity until a just and comprehensive solution is found to the Palestinian problem, a solution which would return the Palestinian people to their homeland and enable them to set up an independent State on their national soil under the leadership of their sole, legitimate representative the Palestine Liberation Organization.
We urge the world community to help put an end to Israel's arrogance and its defiance of the norms of international law so that such a just and comprehensive solution may be achieved. Israel's settlements policy, the aim of which is to deprive the Palestinian people of their historical right to a homeland and obliterate their identity and culture by destroying their educational, cultural and social institutions, must be brought to an end.
The State of Qatar believes that the best means of reaching a just and permanent peace is to convene an international conference, to be attended by the permanent members of the Security Council and by the parties concerned, including the Palestine Liberation Organization. The Iran-Iraq war is a source of concern and anxiety to my country. It has now entered its eighth year and continues to result in an immense loss of life and resources in both countries. The persistence of that war has disrupted the peace and stability of the Gulf region and could disrupt world peace and stability as a result of threats to international shipping in the waters of the Gulf, the interruption of oil and gas supplies, the escalation of the so-called tanker war and the presence in the waters of the Gulf of increasing numbers of naval units of several States.
The State of Qatar, together with the other member States of the Gulf Co-operation Council, is striving to find a way to put an end to the war through a negotiated settlement which would safeguard the legitimate rights of both parties, ensure that the Gulf region does not become the scene of international conflict and preclude the possibility of outside intervention, which has grave consequences for the peoples of the Gulf region.
We hope that both parties will exercise the utmost self-restraint and not interfere further with freedom of navigation. We urge our two neighbours, Iran and Iraq, to co-operate in implementing Security Council resolution 598 (1907), which expresses the common will of the international community in its endeavour to bring about a peaceful, just and comprehensive end to this war, conducive to tranquillity and peace in the region under the rule of international legality. Only such a solution can promote the best interests of the peoples of the region and of the world at large.
We commend Iraq for its positive stand regarding resolution 598 (19tí7) and welcome its co-operation with the Secretary-General of the United Nations in that respect. We hope that the Islamic Republic of Iran will act similarly.
The recent incident at the holy sanctuary of Mecca, the attacks on the embassies of Saudi Arabia and Kuwait in Tehran and the launching of a missile at Kuwaiti territory are ominous indicators of where the region may be heading. We express our regret and dismay at those incidents and demand that they not be repeated against any Arab State of the Gulf.
Lebanon, that brother country, has been living a tragedy since its soil was occupied by Israel five years ago. Its people are experiencing atrocious suffering and part of its territory is still occupied. Imperative calls for withdrawal by the Security Council have, as usual/ been ignored by the Zionist entity. We therefore emphasize the need for the international community to fulfil its duty by seeking the complete withdrawal of Israel from all Lebanese territory. We declare our firm support for the independence of Lebanon and the preservation of its territorial sovereignty.
My country expresses great satisfaction at the start of the work of a sub-item entitled "Convening, under the auspices of the United Nations, of an international conference to define terrorism and to differentiate it with the struggle of peoples for national liberation".
Terrorism is indeed a dangerous phenomenon that threatens the world community. We condemn terrorism and look forward to concerted international action to combat it. Agreement on a precise definition of terrorism will be an important step towards that goal. By contrast, national liberation movements seeking self-determination ate legitimate under the United Nations Charter and should be supported by all.
The State of Qatar views with increasing concern what is taking place in Afghanistan, which continues to be a focus of tension in the region and with which we share a common heritage of Islamic religion and history. The presence of foreign troops on Afghan territory threatens the peace and security of neighbouring nations, my country looks forward to the speedy withdrawal of foreign troops in order to enable the people of Afghanistan freely to choose their political system. Years of civil war have proved that there is no military solution to the problem. What is needed is dialogue and, ultimately, the opportunity for the people of Afghanistan to set up the kind of Government they prefer. 
The situation in southern Africa remains one of our concerns. We hope that suitable solutions will soon be found to bring to an end the suffering of the peoples of South Africa and Namibia. This should be possible when and if the racist regime in Pretoria complies with the resolutions of the United Nations and ends its evil policies towards the neighbouring peoples of southern Africa. My country supports the courageous struggle of the national majority in South Africa against the ruling white racist minority. It is the duty of all Member States to mobilize world public opinion in support of this just humanitarian cause. We reaffirm our solidarity with the people of Namibia, under the leadership of the South West Africa People's Organization (SWAPO), in their struggle against the continued occupation and colonization of their homeland in defiance of relevant United Nations resolutions.
The world economic crisis still wreaks havoc in all States, especially the developing nations. The debt-servicing burden on many States of Africa, Asia and Latin America is increasing. The indebtedness of third-world nations has reached astronomical levels, estimated at hundreds of billions of dollars. The terms of world trade have deteriorated and the negative effects of the protectionist measures imposed by industrial nations have become more apparent. Prices of raw materials produced by developing nations continue to fall, while prices of the products of industrial nations are on the rise. The resulting inflation and economic stagnation call for a renewed and intensified North-South dialogue, aiming at the establishment of a new economic order or, at the least, improvement and reform of the existing order.
Economic growth is the only path likely to enable the developing nations to settle their foreign debts and avert financial ruin. In order to further the process of growth and development, developed nations should encourage the transfer of technology to developing nations, increase their imports from those nations and genuinely reduce the interest rates that burden the developing nations. They should even consider the total or partial cancellation of the debts of those developing nations. We consider it appropriate that loans by international financial institutions to developing nations be increased and the markets of developed nations be opened to the products of developing nations within the context of more stable and realistic trade arrangements.
Industrialized countries should curb the arms race and allocate a considerable part of their present military expenditure to development assistance to developing countries.
Further, the developing nations in turn should adopt economic policies aimed at restricting consumption and increasing investment and job opportunities for their work forces. 
